      Case 7:20-cv-07383-PMH Document 12 Filed 10/09/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
SEAN MICHAEL MURRAY,

                                  Plaintiff(s),
                                                                             Index No.:

      -against-                                                              AMENDED
                                                                             COMPLAINT

                                                                             Jury Trial Demanded
DCH TOYOTA CITY, TOYOTA CITY, INC.
and DCH AUTO GROUP,

                                   Defendant(s).
-------------------------------------------------------------------------X


        AS AND FOR PLAINTIFF’S AMENDED COMPLAINT, in the above-captioned

action, plaintiff Sean Michael Murray (“ Plaintiff” or “Murray”), by and through

Plaintiff’s attorneys, Kasell Law Firm, alleges as follows:


                                              PARTIES

1.    At all times mentioned herein Plaintiff, Sean Michael Murray was and is an

      individual residing at P.O. Box 1110 Albany, New York 12201-1110.

2.    Upon information and belief, at all times herein mentioned, Defendant DCH Toyota

      City (“DCH Toyota”) was and is a New York corporation with its principal place of

      business in the County of Westchester at 1305 East Boston Post Rd. Mamaroneck,

      NY 10543.

3.    DCH Toyota is engaged in the business of selling and servicing new and used

      motor vehicles. Toyota City is also engaged in the financing and arranging of

      financing of motor vehicles that it sells to the public.

4.    Upon information and belief, at all times herein mentioned, Defendant Toyota City,
     Case 7:20-cv-07383-PMH Document 12 Filed 10/09/20 Page 2 of 8




     Inc. (“Toyota City”) was and is a New York corporation with its principal place of

     business in the County of Westchester at 1305 East Boston Post Rd. Mamaroneck,

     NY 10543.

5.   Upon information and belief, at all times herein mentioned, Defendant DCH Auto

     Group (“DCH Auto”) was and is an unincorporated entity with its principal place of

     business in the state of New Jersey at 142 Bloomfield Avenue Verona, New Jersey

     07044,

6.   Upon information and belief, DCH Auto owns or controls both DCH Toyota and

     Toyota City.

7.   DCH Toyota, Toyota City, and DCH Auto are collectively referred to herein as

     Defendants.



                               JURISDICTION AND VENUE

8.    Jurisdiction is premised on 15 U. S. C. § 1640(e) and 28 U.S.C. §§ 1331 and 1337.

9.   Plaintiff instituted this action or actual damages, statutory damages, attorneys' fees

     and costs against Toyota City for violations of the RISC Truth in Lending Act, 15

     U.S.C. § 1601 et. seq. (hereinafter “TILA”) and Federal Reserve Board Regulation

     Z, 12 C.F.R. § 1026, promulgated pursuant thereto, and for related and unrelated

     violations of New York General Business Law § 349.

10. Venue in this District is proper in that the conduct complained of occurred here.

                                STATUTORY FRAMEWORK
                                        TILA

11. The Truth in Lending Act (“TILA”) is a federal law designed to protect consumers

     in credit transactions by requiring clear and conspicuous disclosure of key terms of
     Case 7:20-cv-07383-PMH Document 12 Filed 10/09/20 Page 3 of 8




     the lending agreement and all costs. The statute is contained in title I of the

     Consumer Credit Protection Act, as amended, 15 USC §§ 1601 et seq. The

     regulations implementing the statute, which are known as an as “Regulation Z” are

     codified at 12 C.F.R. § 1026. The purpose of TILA is to promote the informed use

     of consumer credit by requiring disclosures about its terms and cost.

12. The retail installment sales contract (“RISC”) is the document that a consumer is

     supposed to receive in which the requisite TILA disclosures are to be made.



                                        BACKGROUND

13. Murray was looking to purchase a used automobile.

14. Murray found a vehicle online that he was interested in advertised online by DCH

     Toyota and/or Toyota City’s website.

15. On or about January 2, 2020, Murray visited the dealership located at 1305 East

     Boston Post Rd. Mamaroneck, NY 10543 to inquire about purchasing the black

     2016 Toyota 4Runner that he was interested in and that he had seen advertised

     online.

16. Murray met with the Toyota Client Specialist, George Parker, and made a $500

     deposit by debit card towards his purchase. A copy of the receipt for Murray’s $500

     down payment is attached as Exhibit “A”.

17. Murray agreed to trade in his 2006 Toyota Tacoma for a trade-in value of $6000 as

     a further down payment towards his purchase of the used 2016 Toyota 4Runner,

     Vehicle Identification Number JTEBU5JR2G5371726 (the “Vehicle”).

18. Murray was asked to sign a RISC on a computer tablet.
     Case 7:20-cv-07383-PMH Document 12 Filed 10/09/20 Page 4 of 8




19. After executing the RISC Murray was given a copy. Attached as Exhibit “B” is a

     copy of the first RISC (“First RISC”) that Plaintiff was provided.

20. Plaintiff was told that his signature on the First RISC needed to be redone and

     provided a second RISC (“Second RISC”) to sign.

21. DCH Toyota and/or Toyota City violated TILA because DCH Toyota and/or

     Toyota City created another RISC with different terms than the First RISC. A copy

     of the Second RISC is attached as Exhibit “C”.

22. Plaintiff saw that the $500 down payment he had made on his debit card was not

     included in any of the paperwork he had been given.

23. It was only after Plaintiff mentioned that it would cost more than $500 if he had to

     take action to recover his $500 deposit that he had made with his debit card but that

     had not been credited that DCH Toyota finally agreed to refund that $500.

24. Apparently, DCH Toyota, Toyota City, and DCH Auto were aware that they had

     violated TILA by taking the $500 debit card payment as a deposit and never

     including it in the paperwork for Plaintiff’s transaction as shown in the First RISC

     and Second RISC and this was the only reason why DCH Toyota, DCH Auto, and

     Toyota City eventually wrote Plaintiff a check for $500.

25. However, this attempt to “un-ring” the bell fails to remedy violations of TILA.

26. A copy of DCH Auto’s and DCH Toyota’s January 9, 2020 check to Plaintiff to

     refund his $500 down payment is attached as Exhibit “D”.

27. The First and Second RISCs evidence further violations of TILA because they:

           (i) Show an change in the finance charge;

           (ii) Show a change in the Total of Payments;
      Case 7:20-cv-07383-PMH Document 12 Filed 10/09/20 Page 5 of 8




            (iii) Show a change in the Total Sale Price.

28. These changes to the transaction and the different amounts constitute prima facie

     evidence of violations of the TILA.

29. Likewise, the failure to credit the $500 down payment in either the First RISC or

     the Second RISC also constitutes prima facie evidence of violation of the TILA.



                                             COUNT I


              MULTIPLE VIOLATIONS OF THE TRUTH IN LENDING ACT

30. Plaintiff repeats the allegations set forth in paragraphs 1 - 29 as if fully set forth at

     length herein.

31. At all times relevant hereto, Defendants regularly extended or offered to extend

     consumer credit for which a finance charge is or may be imposed or which, by

     written agreement, is payable in more than four installments, and are the persons to

     whom the transaction which is the subject of this action is initially payable, making

     Defendants a creditors within the meaning of TILA, 15 U.S.C. § 1602 (f) and

     Regulation Z § 1026.2(a)(17).

32. Plaintiff entered into a consumer credit transaction that was memorialized in an

     agreement covered by the TILA as purported by the terms memorialized in the

     RISCs.

33. As a result of Defendant’s failures the disclosures in the RISC were necessarily

     inaccurate.

34. Plaintiff relied on these inaccurate disclosures to his detriment.

35. Plaintiff is therefore entitled to actual damages, statutory damages and punitive
            Case 7:20-cv-07383-PMH Document 12 Filed 10/09/20 Page 6 of 8




            damages.

      36. Plaintiff is also entitled to reasonable attorneys’ fees and expenses.



                                                    COUNT II

                           VIOLATION OF GENERAL BUSINESS LAW § 349

      37. Plaintiff repeats the allegations set forth in paragraphs 1 – 36 as if fully set forth at

          length herein.

      38. New York General Business Law § 349 prohibits the use of deceptive or unfair

          practices in the conduct of any business, trade or commerce or in the furnishing of

          any service in New York.

      39. The conduct alleged herein, and the sale and financing of vehicles is consumer

          oriented conduct as it has the demonstrated potential to be repeated with other

          consumers.

      40. Defendant’s engaged in deceptive acts and practices that damaged Plaintiff failing to

          properly credit Plaintiff’s down-payment.

41.       Defendant’s actions and practices were misleading in a material respect and Plaintiff

          has been damaged as a result.

42.       Plaintiff hereby demands that all attorneys’ fees, costs, and other fees of this action be

          borne by Defendants and that the Court award Plaintiff’s actual damages, as well as

          punitive damages in an amount to be determined at trial.
             Case 7:20-cv-07383-PMH Document 12 Filed 10/09/20 Page 7 of 8




                                                   COUNT III

                                                    FRAUD

43.        Plaintiff repeats the allegations set forth in paragraphs 1- 42 as if fully set forth at

           length herein.

44.        Defendants made material omissions and misrepresentations of fact regarding

           Plaintiff’s down payment.

45.        Defendants made material omissions and misrepresentations of fact regarding

           Plaintiff’s financing of the vehicle.

46.        Defendants knew these omissions and misrepresentations were false.

47.        Defendants made these omissions and misrepresentations for the purpose of inducing

           Plaintiff to rely upon them.

48.        Plaintiff did, in fact, justifiably rely on the misrepresentations and material omissions

           by Defendants.

49.        Plaintiff has been damaged as a result of the omissions and misrepresentations of

           Defendants.

      WHEREFORE plaintiffs are entitled to:

      a.           Cancellation of the transaction;
      b.           Twice the amount of the finance charge;
      c.           Return of all finance charges and interest;
      d.           Return of all collateral charges incurred by Plaintiff including costs, cost of
                   “cover,” and loss of use of the vehicle;
      e.           Statutory damages;
      f.           Prejudgment interest at the prime rate as of the date of this cause of action;
      g.           All reasonable attorney fees, witness fees and costs, all court costs and other
                   fees incurred by Plaintiffs, and such other and further relief that the Court
                   deems just and appropriate.
    Case 7:20-cv-07383-PMH Document 12 Filed 10/09/20 Page 8 of 8




DATED: Long Island City, New York
      October 5, 2020

                                        /s/_________________
                                        David M. Kasell, Esq. (DK-7753)
                                        Kasell Law Firm
                                        Attorneys for Plaintiff
                                        1038 Jackson venue, #4
                                        Long Island City, NY 11101
                                        (718) 404-6668
